                     l   9MAG~ti
                                                            ORIGINAL
Approved:

               Assistant

Before:        THE HONORABLE JAMES L. COTT
               United States Magistrate Judge
               Southern District of New York

                    - - - - - - - - - - - x
                                                SEALED COMPLAINT
UNITED STATES OF AMERICA
                                              Violations of 18 U.S.C.
          v.    -                             §§ 75l(a) and 4082(a)

CRAIG SAUNDERS,                               COUNTY OF OFFENSE:
                                              BRONX
                         Defendant.

- - - - - - - - - - - - - - - - - - x
SOUTHERN DISTRICT OF NEW YORK, ss.:

          FREDERICK PORCARO, being duly sworn, deposes and says
that he is a Deputy United States Marshal with the United States
Marshals Service ("USMS"), and charges as follows:

                                  COUNT ONE
                                   (Escape)

          1.   On or about March 13, 2019, in the Southern
District of New York, CRAIG SAUNDERS, the defendant, knowingly
did escape and attempt to escape from the custody'of the
Attorney General and his authorized representative, and from an
institution and facility in which he was confined by direction
of the Attorney General, and from custody under and by virtue of
process issued under the laws of the United States by a court,
judge, and magistrate judge, and from the custody of an officer
and employee of the United States pursuant to lawful arrest,
which custody and confinement was by virtue of a conviction of
an offense, to wit, SAUNDERS, while in the custody of the Bronx
Residential Re-Entry Center ("Bronx RRC") located at 2532-2534
Creston Avenue in the Bronx, New York, following a conviction in
the United States District Court for the Southern District of
New York for unlawful possession of a firearm, in violation of
18 U.S.C. § 922(g) (1) and (2), left the Bronx RRC without
authorization and failed to return.
. i

' "'

          (Title 18, United States Code, Sections 751(a) and 4082(a) .)

                 The bases for my knowledge and for the foregoing
       charge are, in part, as follows:

                 2.   I am a Deputy United States Marshal with the USMS
       and I have been personally involved in the investigation of this
       matter. This affidavit is based upon my personal participation
       in the investigation of this matter, as well as on my
       conversations with other law enforcement officers and my
       examination of reports and records.  Because this affidavit is
       being submitted for the limited purpose of establishing probable
       cause, it does not include all the facts I have learned during
       the investigation. Where the contents of documents or the
       actions, statements, or conversations of others are reported
       herein, they are reported in substance and in part, except where
       otherwise indicated.

                  3.   Based on my review of documents and reports from
       the Department of Justice, the Federal Bureau of'Prisons
        ("BOP"), and the Bronx RRC, I have learned, among other things,
       the following:

                      a.   CRAIG SAUNDERS, the defendant, was convicted
       in the United States District Court for the Southern District of
       New York, 17 CR. 00032 (VB) of unlawful possession of a firearm,
       in violation of 18 U.S.C. § 922(g) (1) and (2). In connection
       with that conviction, on or about June 22, 2017, the Honorable
       Vincent L. Briccetti, United States District Judge for the
       Southern District of New York, sentenced SAUNDERS to a term of
       21 months' imprisonment to be served in the custody of the BOP,
       and a three-year term of supervised release. Judge Briccetti
       ordered that SAUNDERS' sentence would run consecutively to the
       undischarged term of imprisonment that SAUNDERS was then serving
       for revocation of his New York State parole.

                      b.   On or about October 23, 2017, SAUNDERS began
       serving his 21 month term of imprisonment pursuant to the
       sentence Judge Briccetti imposed on or about June 22, 2017.

                      c.   On or about February 26, 2019, SAUNDERS was
       transferred from the Federal Correctional Institution, Hazelton,
       West Virginia to the Bronx RRC to serve the remainder of his
       sentence. The Bronx RRC is a BOP facility.

                      d.   On or about March 13, 2019 at approximately
       12:34 F.m., SAUNDERS left the Bronx RRC after his urinanalysis



                                        2
..'


      tested positive. SAUNDERS was not authorized to leave the Bronx
      RRC and he has not returned since that date.

                WHEREFORE, the deponent respectfully requests that a
      warrant issue for the arrest of CRAIG SAUNDERS, the defendant,
      and that he be arrested and imprisoned, or bailed, as the case
      may be.




                                                    Marshal



                         this
                         2019


                         ~




                                      3
